RELIANCE STEEL & ALUMINUM CO.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and Restated effective as of January 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 SELECTION, ENROLLMENT
    6  
2.1. Selection by Committee
    6  
2.2. Enrollment Requirements
    6  
 
       
ARTICLE 3 VESTING
    7  
3.1. Vesting
    7  
 
       
ARTICLE 4 RETIREMENT BENEFIT
    7  
4.1. Retirement Benefit
    7  
4.2. Payment of Retirement Benefit
    7  
4.3. Payment Election
    8  
 
       
ARTICLE 5 DEATH BENEFIT
    9  
5.1. Death Benefit
    9  
5.2. Payment of Death Benefit
    9  
5.3. Payment Election.
    10  
 
       
ARTICLE 6 DISABILITY BENEFIT
    10  
6.1. Disability Benefit
    10  
6.2. Payment of Disability Benefit
    11  
6.3. Payment Election
    11  
 
       
ARTICLE 7 CHANGE IN CONTROL BENEFIT
    12  

-i-



--------------------------------------------------------------------------------



 



              Page  
7.1. Change in Control Benefit
    12  
7.2. Payment of Change in Control Benefit
    12  
 
       
ARTICLE 8 BENEFICIARY DESIGNATION
    12  
8.1. Beneficiary
    12  
8.2. Beneficiary Designation; Change; Spousal Consent
    13  
8.3. Acknowledgment
    13  
8.4. No Beneficiary Designation
    13  
8.5. Doubt as to Beneficiary
    13  
8.6. Discharge of Obligations
    13  
 
       
ARTICLE 9 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
    13  
9.1. Termination of Plan
    13  
9.2. Amendment
    14  
9.3. Effect of Payment
    14  
 
       
ARTICLE 10 ADMINISTRATION
    14  
10.1. Committee Duties
    14  
10.2. Administration Upon Change In Control
    14  
10.3. Agents
    14  
10.4. Binding Effect of Decisions
    14  
10.5. Indemnity of Committee
    15  
10.6. Employer Information
    15  
 
       
ARTICLE 11 OTHER BENEFITS AND AGREEMENTS
    15  

-ii-



--------------------------------------------------------------------------------



 



              Page  
11.1. Coordination with Other Benefits
    15  
 
       
ARTICLE 12 CLAIMS PROCEDURES
    15  
12.1. Presentation of Claim
    15  
12.2. Notification of Decision
    15  
12.3. Review of a Denied Claim
    16  
12.4. Decision on Review
    16  
12.5. Legal Action
    17  
 
       
ARTICLE 13 TRUST
    17  
13.1. Establishment of the Trust
    17  
13.2. Interrelationship of the Plan and the Trust
    17  
13.3. Distributions From the Trust
    17  
 
       
ARTICLE 14 MISCELLANEOUS
    17  
14.1. Status of Plan
    17  
14.2. Unsecured General Creditor
    18  
14.3. Company’s Liability
    18  
14.4. Nonassignability
    18  
14.5. Not a Contract of Employment
    18  
14.6. Furnishing Information
    18  
14.7. Terms
    18  
14.8. Captions
    19  
14.9. Governing Law
    19  

-iii-



--------------------------------------------------------------------------------



 



              Page  
14.10. Notice
    19  
14.11. Successors
    19  
14.12. Spouse’s Interest
    19  
14.13. Validity
    19  
14.14. Distribution in the Event of Income Inclusion Under Code Section 409A
    19  
14.15. Taxes
    20  
14.16. Termination for Cause
    20  
14.17. Limited Cashout
    20  

-iv-



--------------------------------------------------------------------------------



 



PURPOSE
     The purpose of this Plan is to provide specified benefits to a select group
of management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Reliance Steel &
Aluminum Co., a California corporation, and its subsidiaries, if any, that
participate in this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA. This Plan is amended and restated effective as of
January 1, 2009, except as otherwise provided for in the Plan and except with
respect to those Participants who incurred a Separation from Service on or prior
to December 31, 2004. The benefits for Participants who incurred a Separation
from Service on or prior to December 31, 2004, if any, shall be governed by the
Plan in effect on the date of their Separation from Service.
     This Plan, as amended and restated (hereinafter the “Plan”), is intended to
comply with all applicable laws, including Code Section 409A and related
Treasury guidance and Regulations, and shall be operated and interpreted in
accordance with this intention. In order to transition to the requirements of
Code Section 409A and related Treasury Regulations, the Committee may make
available to Participants certain transition relief provided under Notice
2007-86, as described more fully in Appendix A of this Plan.
ARTICLE 1
DEFINITIONS
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
     “Actuarial Equivalent” shall be determined by applying reasonable actuarial
methods and assumptions, as determined by the Committee.
     “Beneficiary” shall mean one or more persons, trusts, estates or other
persons, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.
     “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee, which form a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.
     “Benefit” shall mean the benefit described in Articles 4 through 7.
     “Benefit Distribution Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution, but not necessarily the date on which such
distribution will occur. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event set forth in Articles 4 through 7, as applicable.
     “Board” shall mean the board of directors of the Company.

-1-



--------------------------------------------------------------------------------



 



     “Cause” shall mean (i) the willful failure by the Participant to perform
substantially the Participant’s duties as an employee of the Company (other than
due to physical or mental illness) after reasonable notice to the Participant,
(ii) the Participant’s engaging in serious misconduct that is injurious to the
Company, (iii) the Participant’s having been convicted of, or entered a plea of
nolo contendere to, a crime that constitutes a felony, (iv) the breach by the
Participant of any written covenant or agreement not to compete with the
Company, or (v) the breach by the Participant of his duty of loyalty to the
Company which shall include, without limitation, (A) the disclosure by the
Participant of any confidential information pertaining to the Company, (B) the
harmful interference by the Participant in the business or operations of the
Company, (C) any attempt by the Participant directly or indirectly to induce any
employee of the Company to be employed or perform services elsewhere, or (D) any
attempt by the Participant directly or indirectly to solicit the trade of any
customer or supplier, or prospective customer or supplier, of the Company.
     “Change in Control” shall mean the occurrence of a “change in the
ownership” or a “change in the effective control” of the Company, as determined
in accordance with this Section.
     In determining whether an event shall be considered a “change in the
ownership” or a “change in the effective control” of the Company, the following
provisions shall apply:
          (a) A “change in the ownership” of the Company shall occur on the date
on which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of part (b) of this Section, and such person or group acquires additional stock
of the Company, the acquisition of additional stock by such person or group
shall not be considered to cause a “change in the ownership” of the Company.
          (b) A “change in the effective control” of the Company shall occur on
either of the following dates:
          (i) The date on which any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 50% or more of the total voting power of the
stock of the Company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or more
of the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or
          (ii) The date on which a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the

-2-



--------------------------------------------------------------------------------



 



appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).
     “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
     “Committee” shall mean the committee described in Article 10.
     “Company” shall mean Reliance Steel & Aluminum Co., a California
corporation, and any successor to all or substantially all of the Company’s
assets or business.
     “Covered Compensation” shall mean, for any Plan Year, the annual base
salary and the cash bonus paid in such year, not including other corporate
provided fringe benefits or gain on exercise of stock options.
     “Early Retirement Date” shall mean the date a Participant has both attained
age 55 and completed 10 Years of Credited Service.
     “Early Retirement Percentage” shall mean a percentage equal to 38%
(i) multiplied by 1 minus 1/3% a month for each month Benefits commence prior to
age 65 and (ii) multiplied by a fraction, the numerator of which is the
Participant’s Years of Credited Service actually completed divided by the number
of Years of Credited Service that would be completed if the Participant had
continued his or her service for the Company until age 65.
     “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.
     “Employee” shall mean a person who is an employee of an Employer.
     “Employer(s)” shall be defined as follows:
          (a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan.
          (b) For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:
               (i) The entity for which the Participant performs services and
with respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and
               (ii) All other entities with which the entity described above
would be aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least

-3-



--------------------------------------------------------------------------------



 



50% as a substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.
     “Final Average Compensation” shall mean the average of the highest five
Plan Years of Covered Compensation during the 10 Plan Years immediately
preceding the Participant’s Separation from Service, death or Disability, or the
occurrence of a Change in Control, as applicable.
     “Life Annuity” shall mean a single life annuity if the Participant is
single on the applicable Benefit Distribution Date or a joint and 50% survivor
annuity if the Participant is married on such date which shall be the Actuarial
Equivalent of the single life annuity. The term “Life Annuity” shall also
include another type of life annuity if allowed by the Committee, in its sole
discretion, as defined in Treas. Reg. §1.409A-2(b)(2)(ii), that is Actuarially
Equivalent to the original life annuity. To elect such other type of life
annuity, the Participant must complete an Election Form prior to the Benefit
Distribution Date. In the case of a Death Benefit, the term “Life Annuity” shall
mean a single life annuity paid over the life of the Participant’s surviving
spouse that is Actuarially Equivalent to the Death Benefit.
     “Normal Retirement Date” shall mean the date a Participant has both
attained age 65 and completed 10 Years of Credited Service. For any Participant
who was an Employee on January 1, 1996 and who had met the age and service
requirements of the preceding sentence on or before such date, the “Normal
Retirement Date” shall mean January 1, 1996.
     “Participant” shall mean any Employee who is selected to participate in the
Plan.
     “Plan” shall mean the Reliance Steel & Aluminum Co. Supplemental Executive
Retirement Plan, as amended and restated, which shall be evidenced by this
instrument, as it may be amended from time to time.
     “Plan Agreement” shall mean a written agreement in the form prescribed by
or acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.
     “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.
     “Separation from Service” shall mean a termination of services provided by
a Participant,

-4-



--------------------------------------------------------------------------------



 



whether voluntarily or involuntarily, other than by reason of death or
Disability, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h). In determining whether a Participant has experienced a Separation
from Service, the following provisions shall apply:
               (a) For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (d) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
               (b) If a Participant is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between the Participant
and the Employer shall be treated as continuing intact, provided that the period
of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
               (c) For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (d) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.
               (d) For a Participant who provides services to an Employer as
both an Employee and an independent contractor within a Plan Year, a Separation
from Service generally shall not occur until the Participant has ceased
providing services for such Employer as both an Employee and independent
contractor, as determined in accordance with the provisions set forth in parts
(a) and (c) of this Section, respectively. Similarly, if a Participant either
(i) ceases providing services for an Employer as an independent contractor and
begins providing services for such Employer as an Employee, or (ii) ceases
providing services for an Employer as an Employee and begins providing services
for such Employer as an independent contractor, the Participant will not be
considered to have experienced a Separation from Service until the Participant
has ceased providing services for such Employer in both capacities, as
determined in

-5-



--------------------------------------------------------------------------------



 



accordance with the applicable provisions set forth in parts (a) and (c) of this
Section.
               “Specified Employee” shall mean any Participant who is determined
to be a “key employee” (as defined under Code Section 416(i) without regard to
paragraph (5) thereof) for the applicable period, as determined annually by the
Committee in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:
               (a) The Committee’s identification of the individuals who fall
within the definition of “key employee” under Code Section 416(i) (without
regard to paragraph (5) thereof) shall be based upon the 12-month period ending
on each December 31st (referred to below as the “identification date”). In
applying the applicable provisions of Code Section 416(i) to identify such
individuals, “compensation” shall be determined in accordance with Treas. Reg.
§1.415(c)-2(a) without regard to (i) any safe harbor provided in Treas. Reg.
§1.415(c)-2(d), (ii) any of the special timing rules provided in Treas. Reg.
§1.415(c)-2(e), and (iii) any of the special rules provided in Treas. Reg.
§1.415(c)-2(g); and
               (b) Each Participant who is among the individuals identified as a
“key employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on April 1st
following the applicable identification date.
     “Trust” shall mean one or more trusts established by the Company in
accordance with Article 13.
     “Year of Credited Service” shall mean a 12-consecutive month period
commencing on an Employee’s date of hire by the Company and anniversaries
thereof, during which the Employee is a full-time employee of the Company.
Service with a subsidiary or other corporation controlled by the Company prior
to the time it became a subsidiary or became so controlled shall not be counted.
ARTICLE 2
SELECTION, ENROLLMENT
     2.1. Selection by Committee. Participation in the Plan shall be limited to,
as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees. From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan. The Committee shall not select any new Employees to participate in
the Plan after January 1, 2009.
     2.2. Enrollment Requirements.
               (a) Each selected Employee shall complete, execute and return to
the Committee a Plan Agreement (if requested by the Committee), Election Form,
and Beneficiary Designation Form by the deadline(s) established by the Committee
in accordance with the applicable provisions of this Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 3
VESTING
     3.1. Vesting. If a Participant, prior to incurring a Separation from
Service: (i) reaches his or her Early Retirement Date, (ii) dies, or
(iii) becomes Disabled; or (iv) if a Change in Control occurs, then the
Participant shall become 100% vested in his or her Benefit. If, however, the
Participant incurs a Separation from Service prior to any of the dates and/or
events provided for above, then such Participant shall not be entitled to
receive any Benefits under this Plan.
ARTICLE 4
RETIREMENT BENEFIT
     4.1. Retirement Benefit.
               (a) Normal Retirement. If a Participant incurs a Separation from
Service on his or her Normal Retirement Date, then the Participant’s Benefit
shall equal a single life annuity beginning on such Separation from Service. The
annual amount of this annuity shall equal his or her Final Average Compensation
multiplied by 38%.
               (b) Early Retirement. If a Participant incurs a Separation from
Service on or after his or her Early Retirement Date, but prior to the Normal
Retirement Date, then the Participant’s Benefit shall equal a single life
annuity beginning on the Participant’s Separation from Service. The annual
amount of this annuity shall equal his or her Final Average Compensation
multiplied by the Early Retirement Percentage.
               (c) After Normal Retirement Date. If a Participant incurs a
Separation from Service after his or her Normal Retirement Date, then the
Participant’s Benefit shall equal the Actuarial Equivalent of the benefit that
he or she would have received had the Participant incurred a Separation from
Service on the Normal Retirement Date, increased to take into account each Year
of Credited Service or fraction thereof after the Normal Retirement Date until
the first to occur of: (i) completion of 10 such Years of Credited Service; or
(ii) actual Separation from Service.
     4.2. Payment of Retirement Benefit. If a Participant experiences a
Separation from Service on or after the Participant’s Early Retirement Date, but
prior to death, Disability, or a Change in Control, then the Participant shall
be eligible to receive the Actuarial Equivalent of his or her vested Benefit in
the form of either alump sum payment or Life Annuity, as elected by the
Participant in accordance with Section 4.3 (the “Early Retirement Benefit”). The
Participant may make another election in accordance with Section 4.3 to receive
the Actuarial Equivalent of his or her vested Benefit in the form of either a
lump sum payment or Life Annuity if such Separation from Service occurs on or
after the Normal Retirement Date (the “Normal Retirement Benefit”). A
Participant’s Early Retirement Benefit and Normal Retirement Benefit shall be
calculated as of the close of business on or about the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day of the
seventh month following the date on which the Participant

-7-



--------------------------------------------------------------------------------



 



experiences such Separation from Service if the Participant is a Specified
Employee, and (ii) for all other Participants, the last day of the month in
which the Participant experiences a Separation from Service; provided, however,
if a Participant changes the form of distribution for the Benefit in accordance
with Section 4.3(b), the Benefit Distribution Date for the Benefit shall be
determined in accordance with Section 4.3(b).
     4.3. Payment Election.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Actuarial Equivalent of the Early Retirement Benefit in the form of a lump sum
payment or Life Annuity. The Participant shall make another election to receive
the Actuarial Equivalent of the Normal Retirement Benefit in the form of a lump
sum payment or Life Annuity. If a Participant does not make an election with
respect to the form of payment, then such Participant shall be deemed to have
elected to receive the Benefit in the form of a lump sum payment.
          (b) A Participant may change the form of payment for the Early
Retirement Benefit and Normal Retirement Benefit only twice for each type of
benefit by submitting an Election Form to the Committee in accordance with the
following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made;
               (ii) The new Benefit Distribution Date for the Participant’s
Benefit shall be five years after the Benefit Distribution Date that would
otherwise have been applicable to such benefit; and
               (iii) The election must be made at least 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Benefit.
          For purposes of applying the provisions of this Section 4.3(b), a
Participant’s election to change the form of payment for the Benefit shall not
be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Benefit. Subject to the requirements
of this Section 4.3(b), the most recent Election Form that has become effective
shall govern the form of payout of the Participant’s Benefit.
          (c) The lump sum payment shall be made, or annuity payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. If the Participant elected a Life Annuity, then the remaining payments
shall be made in each successive month in an amount equal to one-twelfth of the
annual Life Annuity amount.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 5
DEATH BENEFIT
     5.1. Death Benefit
          (a) If a Participant dies prior to reaching age 55, Separation from
Service, Disability, or a Change in Control, then the Participant’s Benefit
shall equal an installment payment over a period of 10 years with the annual
amount of this payment equal to his or her annual base salary on the date of the
Participant’s death multiplied by 80% (the “Pre-Retirement Death Benefit”).
          (b) If a Participant dies on or after reaching age 55, but prior to
the Participant’s Separation from Service, Disability, or a Change in Control,
then the Participant’s Benefit shall equal the Actuarial Equivalent of the
greater of (b)(i) or (b)(ii) below:
               (i) The Actuarial Equivalent of (A) or (B) below, depending on
when the Participant dies:
          (A) Prior to Normal Retirement Date. If a Participant dies on or after
reaching age 55, but prior to his or her Normal Retirement Date, then the
Participant’s Benefit shall equal the Actuarial Equivalent of 50% of the Benefit
that he or she would have received had the Participant incurred a Separation
from Service on the Normal Retirement Date, rather than died prior to the Normal
Retirement Date, but determined using the Participant’s Final Average
Compensation on the date on which he or she died; or
          (B) On or After Normal Retirement Date. If a Participant dies on or
after his or her Normal Retirement Date, then the Participant’s Benefit shall
equal the Actuarial Equivalent of 50% of the Benefit that he or she would have
received had the Participant incurred a Separation from Service on the date on
which he or she died.
               (ii) Pre-Retirement Death Benefit.
(For purposes of the Plan, Actuarial Equivalent of the greater of (b)(i) or
(b)(ii) shall be referred to as the “Death Benefit”.)
     5.2. Payment of Death Benefit. The Participant’s Beneficiary(ies) shall be
eligible to receive the vested Pre-Retirement Death Benefit in the form of an
installment payment over a period of 10 years. The Participant’s
Beneficiary(ies) shall be eligible to receive the Actuarial Equivalent of the
vested Death Benefit in the form of either a lump sum payment or the
Participant’s surviving spouse, if any, shall be eligible to receive the
Actuarial Equivalent of the vested Death Benefit in the form of a Life Annuity,
as elected by the Participant in accordance with Section 5.3. If the Participant
elected to receive the Death Benefit in the form of a Life Annuity and is not
survived by his or her spouse, then the Participant’s Beneficiary(ies) shall not
receive any Death Benefit. A Participant’s Pre-Retirement Death Benefit and
Death Benefit shall be calculated as of the close of business on or about the
applicable Benefit Distribution Date for

-9-



--------------------------------------------------------------------------------



 



such benefit, which shall be the last day of the month in which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death; provided, however, if a Participant changes the form of distribution for
the Death Benefit in accordance with Section 5.3(b), the Benefit Distribution
Date for the Death Benefit shall be determined in accordance with
Section 5.3(b).
     5.3. Payment Election.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the Death
Benefit in a lump sum payment or Life Annuity. If a Participant does not make
any election with respect to the payment of the Death Benefit, then such
Participant shall be deemed to have elected to receive the Death Benefit as a
lump sum.
          (b) A Participant may change the form of payment for the Death Benefit
only twice by submitting an Election Form to the Committee in accordance with
the following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made; and
               (ii) The election must be made at least 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Death Benefit.
          For purposes of applying the provisions of this Section 5.3(b), a
Participant’s election to change the form of payment for the Death Benefit shall
not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Death Benefit. Subject to the
requirements of this Section 5.3(b), the most recent Election Form that has
become effective shall govern the form of payout of the Participant’s Death
Benefit.
          (c) The lump sum payment shall be made, or annuity payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. If the Participant elected a Life Annuity, then the remaining payments
shall be made in each successive month in an amount equal to one-twelfth of the
annual Life Annuity amount.
ARTICLE 6
DISABILITY BENEFIT
     6.1. Disability Benefit. If a Participant becomes Disabled prior to the
Participant’s Separation from Service, death, or a Change in Control, then the
Participant’s Benefit shall equal the Actuarial Equivalent of (a) or (b) below,
depending on when the Participant becomes Disabled (“Disability Benefit”):
          (a) Prior to Early Retirement Date. If a Participant becomes Disabled
prior to

-10-



--------------------------------------------------------------------------------



 



his or her Early Retirement Date, then the Participant’s Benefit shall equal the
Actuarial Equivalent of the Benefit that he or she would have received had the
Participant incurred a Separation from Service on the Early Retirement Date,
rather than becoming Disabled prior to the Early Retirement Date, but determined
using the Participant’s Final Average Compensation on the date on which he or
she became Disabled; or
          (b) On or After Early Retirement Date. If a Participant becomes
Disabled on or after his or her Early Retirement Date, then the Participant’s
Benefit shall equal the Actuarial Equivalent of the Benefit that he or she would
have received had the Participant incurred a Separation from Service on the date
on which he or she became Disabled.
     6.2. Payment of Disability Benefit. The Participant shall be eligible to
receive the Actuarial Equivalent of his or her vested Disability Benefit in the
form of either a lump sum payment or Life Annuity, as elected by the Participant
in accordance with Section 6.3. The Disability Benefit shall be calculated as of
the close of business on or around the Participant’s Benefit Distribution Date
for such benefit, which shall be the date on which the Participant becomes
Disabled; provided, however, if a Participant changes the form of distribution
for the Disability Benefit in accordance with Section 6.3(b), the Benefit
Distribution Date for the Disability Benefit shall be determined in accordance
with Section 6.3(b).
     6.3. Payment Election.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Disability Benefit in the form of a lump sum payment or Life Annuity. If a
Participant does not make any election with respect to the payment of the
Disability Benefit, then such Participant shall be deemed to have elected to
receive the Disability Benefit as a lump sum.
          (b) A Participant may change the form of payment for the Disability
Benefit only twice by submitting an Election Form to the Committee in accordance
with the following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made; and
               (ii) The election must be made at least 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Disability Benefit.
          For purposes of applying the provisions of this Section 6.3(b), a
Participant’s election to change the form of payment for the Disability Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Disability Benefit. Subject to the
requirements of this Section 6.3(b), the most recent Election Form that has
become effective shall govern the form of payout of the Participant’s Disability
Benefit.

-11-



--------------------------------------------------------------------------------



 



          (c) The lump sum payment shall be made, or annuity payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. If the Participant elected a Life Annuity, then the remaining payments
shall be made in each successive month in an amount equal to one-twelfth of the
annual Life Annuity amount.
ARTICLE 7
CHANGE IN CONTROL BENEFIT
     7.1. Change in Control Benefit. If a Change in Control occurs prior to the
Participant’s Separation from Service, death, or Disability, then the
Participant’s Benefit shall equal the Actuarial Equivalent of (a) or (b) below,
depending on when the Change in Control occurs (“Change in Control Benefit”):
          (a) Prior to Normal Retirement Date. If a Change in Control occurs
prior to the Participant’s Normal Retirement Date, then the Participant’s
Benefit shall equal the Actuarial Equivalent of the Benefit that he or she would
have received had the Participant incurred a Separation from Service on the
Normal Retirement Date, rather than a Change in Control occurring prior to the
Normal Retirement Date, but determined using the Participant’s Final Average
Compensation on the date on which the Change in Control occurs; or
          (b) On or After Normal Retirement Date. If a Change in Control occurs
on or after the Participant’s Normal Retirement Date, then the Participant’s
Benefit shall equal the Actuarial Equivalent of the Benefit that he or she would
have received had the Participant incurred a Separation from Service on the date
on which the Change in Control occurs.
     7.2. Payment of Change in Control Benefit.
          (a) The Participant shall be eligible to receive the Actuarial
Equivalent of his or her vested Change in Control Benefit in the form of a lump
sum payment. The Benefit Distribution Date for the Change in Control Benefit
shall be the date on which the Change in Control occurs.
          (b) The Change in Control Benefit shall be calculated as of the close
of business on or about the Participant’s Benefit Distribution Date, as
determined by the Committee, and paid to the Participant no later than 60 days
after the Participant’s Benefit Distribution Date.
ARTICLE 8
BENEFICIARY DESIGNATION
     8.1. Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant; provided, however, that if the Participant elected to receive the
Death Benefit in the form of a Life Annuity, then the beneficiary shall be his
or her surviving spouse, if any, and notwithstanding anything herein to the
contrary, the Participant shall not be able to change this designation. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation

-12-



--------------------------------------------------------------------------------



 



under any other plan of an Employer in which the Participant participates.
     8.2. Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form. If the Participant names
someone other than his or her spouse as a Beneficiary, the Committee may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Committee, executed by such Participant’s spouse and
returned to the Committee. Upon submitting a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be canceled. The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant prior to his or her death.
     8.3. Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.
     8.4. No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
     8.5. Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.
     8.6. Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company, all Employers and
the Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement (if any) shall terminate upon
such full payment of benefits.
ARTICLE 9
TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
     9.1. Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Committee and the Company reserve the right to
terminate the Plan. To the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix),
the Committee or Company may provide that upon termination of the Plan, all
Benefits shall be distributed, subject to and in accordance with any rules
established by the Committee or the Company deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

-13-



--------------------------------------------------------------------------------



 



     9.2. Amendment. The Committee or the Company may, at any time, amend or
modify the Plan in whole or in part. Notwithstanding the foregoing, no amendment
or modification shall be effective to decrease the value of a Participant’s
vested Benefit in existence at the time the amendment or modification is made.
     9.3. Effect of Payment. The full payment of the Participant’s vested
Benefit in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement (if any)
shall terminate.
ARTICLE 10
ADMINISTRATION
     10.1. Committee Duties. Except as otherwise provided in this Article 10,
this Plan shall be administered by the Compensation and Stock Option Committee
of the Board (the “Committee”). Members of the Committee may be Participants
under this Plan. The Committee shall also have the discretion and authority to
(a) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, (b) decide or resolve any and all
questions, including benefit entitlement determinations and interpretations of
this Plan, as may arise in connection with the Plan; and (c) delegate certain
responsibilities to certain management employees. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.
     10.2. Administration Upon Change In Control. Within 120 days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party administrator
(the “Administrator”). The Administrator shall be the Committee provided for in
Section 10.1 above and shall perform any or all of the duties described in
Section 10.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with a Benefit in the Plan as of the date of such proposed termination.
     10.3. Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel.
     10.4. Binding Effect of Decisions. The decision or action of the Committee
or Administrator, as applicable, with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any

-14-



--------------------------------------------------------------------------------



 



interest in the Plan.
     10.5. Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.
     10.6. Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Benefits of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service or death
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.
ARTICLE 11
OTHER BENEFITS AND AGREEMENTS
     11.1. Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 12
CLAIMS PROCEDURES
     12.1. Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
     12.2. Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90 day period. In no event shall such extension exceed a period of 90 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:

-15-



--------------------------------------------------------------------------------



 



          (a) that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or
          (b) that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:
               (i) the specific reason(s) for the denial of the claim, or any
part of it;
               (ii) specific reference(s) to pertinent provisions of the Plan
upon which such denial was based;
               (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary;
               (iv) an explanation of the claim review procedure set forth in
Section 12.3 below; and
               (v) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.
     12.3. Review of a Denied Claim. On or before 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):
          (a) may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claim for benefits;
          (b) may submit written comments or other documents; and/or
          (c) may request a hearing, which the Committee, in its sole
discretion, may grant.
     12.4. Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a

-16-



--------------------------------------------------------------------------------



 



manner calculated to be understood by the Claimant, and it must contain:
          (a) specific reasons for the decision;
          (b) specific reference(s) to the pertinent Plan provisions upon which
the decision was based;
          (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and
          (d) a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).
     12.5. Legal Action. A Claimant’s compliance with the foregoing provisions
of this Article 12 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE 13
TRUST
     13.1. Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company shall establish a trust (the “Trust”) by a trust agreement
with a third party trustee. The Company shall make contributions to the Trust to
fund the Benefits provided under the Plan. Upon a “Change of Control”, the
Company shall contribute to the Trust, as soon as possible, but in no case more
than 30 days after such event, the amount by which the present value of accrued
Benefits under the Plan exceeds the value of the Trust assets.
     13.2. Interrelationship of the Plan and the Trust. The provisions of the
Plan and the Plan Agreement (if any) shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to the Trust. The Company shall at all times remain
liable to carry out its obligations under the Plan.
     13.3. Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE 14
MISCELLANEOUS
     14.1. Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner

-17-



--------------------------------------------------------------------------------



 



consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
     14.2. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     14.3. Company’s Liability. The Company’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement (if any). The
Company shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan and his or her Plan Agreement (if any).
     14.4. Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     14.5. Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.
     14.6. Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
     14.7. Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

-18-



--------------------------------------------------------------------------------



 



     14.8. Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     14.9. Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.
     14.10. Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Compensation and Stock Option
Committee of the Board of
Directors of Reliance Steel &
Aluminum Co.
 
Attn: Chief Financial Officer
 
350 S. Grand Ave., Ste. 5100
 
Los Angeles, CA 90071
 
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     14.11. Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     14.12. Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.
     14.13. Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     14.14. Distribution in the Event of Income Inclusion Under Code
Section 409A. If any portion of a Participant’s Benefit under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, the Committee may determine that such

-19-



--------------------------------------------------------------------------------



 



Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Benefit required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A and related Treasury Regulations, or (ii) the unpaid vested
Benefit.
     14.15. Taxes. Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.
     14.16. Termination for Cause. Notwithstanding any provision herein to the
contrary, a Participant whose employment with the Company is terminated for
Cause shall not be eligible for any Benefit hereunder.
     14.17. Limited Cashout. Notwithstanding anything herein to the contrary,
the Committee may, in its discretion, automatically pay out a Participant’s
vested Benefit in a lump sum, provided that such payment satisfies the
requirements in (a) through (c) below:
          (a) Such payment results in the termination and liquidation of the
entirety of the Participant’s interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treas. Reg. §1.409A-1(c)(2);
          (b) Such payment is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B); and
          (c) Such exercise of Committee discretion is evidenced in writing no
later than the date of such payment.

-20-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has signed this Plan document to be amended and
restated effective as of January 1, 2009, except as otherwise provided for in
the Plan.

            “Company”

Reliance Steel & Aluminum Co.,
a California corporation
      By:   /s/ Karla R. Lewis         Title: Executive Vice President and      
  Chief Financial Officer (Principal Financial Officer; Principal Accounting
Officer)   

-21-



--------------------------------------------------------------------------------



 



         

APPENDIX A
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE
AVAILABLE IN ACCORDANCE WITH NOTICE 2007-86
The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.
Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Articles 4 through 7 of the Plan, effective
December 1, 2008, the Committee may, to the extent permitted by Notice 2007-86,
provide a limited period in which Participants may make new distribution
elections, or revise existing distribution elections, with respect to amounts
subject to the terms of the Plan, by submitting an Election Form on or before
the deadline established by the Committee, which in no event shall be later than
December 31, 2008. Any distribution election(s) made by a Participant in
accordance with this Appendix A shall not be treated as a change in either the
form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan.
The Committee shall interpret all provisions relating to an election submitted
in accordance with this Appendix in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations. By way of example, if
any distribution election submitted by a Participant in 2008 either (a) relates
to an amount that would otherwise be paid to the Participant in 2008, or (b)
would cause an amount to be paid to the Participant in 2008, such election shall
not be effective.

-1-